 

Exhibit 10.2

 

FIRST AMENDMENT TO

HEAD LEASE AGREEMENT BETWEEN

THE SENECA NATION OF INDIANS

AND

SENECA TERRITORY GAMING CORPORATION

 

THIS FIRST AMENDMENT TO HEAD LEASE AGREEMENT (this “Amendment”) is made by and
between THE SENECA NATION OF INDIANS (the “Landlord”) and SENECA TERRITORY
GAMING CORPORATION (“Tenant”) as of the 1st day of October, 2007 (the “Effective
Date”).

 

WHEREAS, Landlord and Tenant are parties to that certain Head Lease Agreement
dated February 28, 2007, and effective May 1, 2004 (the “Head Lease Agreement”),
pursuant to which Tenant leases from Landlord land on Landlord’s Allegany
Territory for use as the site for the Seneca Allegany Casino and Hotel; and

 

WHEREAS, the parties desire to amend the Head Lease Agreement to modify the
Annual Rent described therein, in accordance with the terms and conditions
hereof.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for such other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

 

1.                                      The foregoing recitals are restated and
incorporated herein by reference and made a part hereof as though fully set
forth herein.

 

2.                                      Section 2.01(a) of the Head Lease
Agreement is hereby deleted in its entirety and replaced with the following:

 


(A)          RENT.  COMMENCING AS OF OCTOBER 1, 2007, TENANT SHALL PAY DIRECTLY
TO THE LANDLORD, OR LANDLORD’S REPRESENTATIVE IF TENANT IS SO NOTIFIED, ANNUAL
RENT (“ANNUAL RENT”) IN THE AMOUNT OF TWENTY MILLION THREE HUNDRED THOUSAND
DOLLARS ($20,300,000.00) IN EQUAL MONTHLY INSTALLMENTS OF ONE MILLION SIX
HUNDRED NINETY-ONE THOUSAND SIX HUNDRED SIXTY-SIX DOLLARS AND SIXTY-SEVEN CENTS
($1,691,666.67) IN ADVANCE ON THE FIRST DAY OF EACH CALENDAR MONTH.  THE ANNUAL
RENT MAY INCREASE UPON AGREEMENT OF THE PARTIES, PROVIDED THAT NO INCREASE IN
ANNUAL RENT HEREUNDER MAY CONTRAVENE, OR CONSTITUTE A DEFAULT UNDER, ANY
AGREEMENT, INDENTURE, INSTRUMENT OR OTHER COMMITMENT LEGALLY BINDING UPON
LANDLORD AND/OR TENANT, OR TO WHICH THE PREMISES ARE SUBJECT (“COMMITMENTS”). 
ANY PROPOSED INCREASE TO THE PRIOR YEAR’S ANNUAL RENT SHALL BE JOINTLY REVIEWED
BY LANDLORD AND TENANT FOR CONSISTENCY WITH THEN-APPLICABLE COMMITMENTS, WITH
ANY SUCH INCREASE TO BE CONFIRMED BY THE PARTIES IN WRITING PRIOR TO ITS
EFFECTIVENESS.  THE DELAY OR FAILURE OF EITHER PARTY IN COMPUTING THE ANNUAL
RENT INCREASE OR EXECUTING A WRITTEN STATEMENT OF CONFIRMATION OF SUCH ANNUAL
RENT INCREASE WILL NOT IMPAIR THE CONTINUING OBLIGATION OF TENANT TO PAY ANNUAL
RENT.  ALL AMOUNTS PAYABLE BY TENANT PURSUANT TO THIS LEASE AGREEMENT,
INCLUDING, WITHOUT

 

1

--------------------------------------------------------------------------------


 


LIMITING THE FOREGOING, ANNUAL RENT, AND ANY OTHER SUMS, COSTS, EXPENSES OR
DEPOSITS THAT TENANT IN ANY OF THE PROVISIONS OF THIS LEASE AGREEMENT ASSUMES OR
AGREES TO PAY AND/OR DEPOSIT, SHALL CONSTITUTE “RENT” UNDER THIS LEASE.


 

3.                                      Capitalized terms not otherwise defined
herein are defined in the Head Lease Agreement.  Except as amended by this
Amendment, all other terms and conditions of Head Lease the Agreement are hereby
ratified and confirmed in all respects.  This Amendment may be executed in
counterparts, each of which shall be deemed to be an original, but both of which
when taken together shall constitute one and the same instrument.  This
Agreement will become effective when one or more counterparts have been signed
by each party and delivered to the other party.

 

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first written above.

 

 

SENECA NATION OF INDIANS

 

 

 

 

By:

/s/ Maurice A. John, Sr.

 

Name:

Maurice A. John, Sr.

 

Title:

President

 

 

 

 

 

 

 

SENECA TERRITORY GAMING

 

CORPORATION

 

 

 

 

By:

/s/ E. Brian Hansberry

 

Name:

E. Brian Hansberry

 

Title:

President and CEO

 

 

[Signature Page to First Amendment to Head Lease Agreement]

 

3

--------------------------------------------------------------------------------

 

 